DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 6 has been renumbered 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the second side of the hydrophilic paper with the electrically conductive material" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the first side of the hydrophilic paper with the electrically conductive material” and suggests amending to clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0234716 Engel, hereinafter “Engel”, in view of WO 2017/181027 Xu et al., hereinafter “Xu”.
Regarding claim 1, Engel discloses a wearable and/or implantable epidermal electronic device (Abstract), comprising: an electrically conductive layer (Figure 1J, element 120); and a layer (Figure 1J, element 162) with a first hydrophilic side and a second omniphobic side (Para 138 that discloses that the cover 162 has an outside layer that is hydrophobic and an inner layer that is hydrophilic), wherein the electrically conductive layer is attached to the first hydrophilic side of the layer (See Figure 1J and Para 138 and 139; the inside of element 162 is in contact with the electrically conductive layer).
Engel does not disclose paper. 
However, Xu discloses an epidermal electronic device (Abstract) and teaches a paper wearable device (Para 97 and 103). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the layer was made out of paper as taught by Xu, in the invention of Engel, in order to handle sweat from the epidermis and be amendable to flexible systems (Xu; Para 97).
Regarding claim 2, Engel discloses all the limitations of claim 1.
Engel does not disclose a detachable or soluble layer configured to facilitate the manipulation and/or transfer of the wearable or implantable epidermal paper-based electronic device, wherein the detachable or soluble layer is attached to the second omniphobic side of the paper layer.
However, Xu teaches a detachable or soluble layer configured to facilitate the manipulation and/or transfer of the wearable or implantable epidermal paper-based electronic device (Para 118; adding water to the water soluble tape will remove the tape and allow the device to remain attached to the user), wherein the detachable or soluble layer is attached to the second omniphobic side of the paper layer (Para 118; this tape is attached to the outside of the device and therefore if combined with Engel, the soluble layer would be on the outside cover which is omniphobic).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a soluble layer that attaches the device to the user as taught by Xu, in the invention of Engel, in order to easily apply the device to the skin using water (Xu; Para 118).
Regarding claim 3, Engel discloses the electrically conductive layer (Figure 1J, elements 130 and 160) comprises a metal, metallic nanoparticles, ionic solutions, semiconductors, organic conductors, or any combination thereof (Para 102 and 117).
Regarding claim 4, Engel discloses all the limitations of claim 1.
Engel does not disclose the electrically conductive layer is patterned in highly stretchable shape.
However, Xu teaches the electrically conductive layer (Figure 9, element 300) is patterned in highly stretchable shape (Figure 9 shows the electrical pattern and Para 67-68 disclose its flexibility).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a patterned conductive layer as taught by Xu, in the invention of Engel, in order to allow the device to be flexible (Xu; Para 67-68).
Regarding claim 5, Engel discloses the electrically conductive layer is configured to be mounted on skin of a wearer (Para 28-29, 72, and 98) and be used to measure electrophysiological signals of the wearer (Para 28-29, 72, and 98).
Regarding claim 6, Engel discloses the electrically conductive layer is configured to be mounted on skin or be implanted in body of a subject (Para 28-29, 72, and 98). 
Engel does not disclose used to provide thermal stimulation on underlying tissue of the subject.
However, Xu teaches used to provide thermal stimulation on underlying tissue of the subject (Para 10, 33, and 36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed thermal stimulation as taught by Xu, in the invention of Engel, in order to offer thermal treatments to the user (Xu; Para 10, 33, 36, and 42).
Regarding claim 8, Engel discloses a method of using the wearable and implantable epidermal paper-based electronic device of claim 5 (Abstract), wherein the method comprises: treating a subject skin with a medical glue (Para 38); attaching the wearable and implantable epidermal paper-based electronic device of claim 5 to skin of the subject (Para 38), wherein the first side of the hydrophilic paper with the electrically conductive material is in contact with the skin (Para 28-29, 72, and 98). 
Engel does not disclose using water to rinse off the water-soluble tape to allow the wearable and implantable epidermal paper-based electronic device to attach to the skin without the water-soluble tape.
However, Xu teaches using water to rinse off the water-soluble tape to allow the wearable and implantable epidermal paper-based electronic device to attach to the skin without the water-soluble tape (Para 118; adding water to the water soluble tape will remove the tape and allow the device to remain attached to the user).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a soluble layer that attaches the device to the user as taught by Xu, in the invention of Engel, in order to easily apply the device to the skin using water (Xu; Para 118).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0234716 Engel, hereinafter “Engel”, in view of WO 2017/181027 Xu et al., hereinafter “Xu”, further in view of WO 2014/149465 Glavan et al., hereinafter “Glavan”.
Regarding claim 7, Engel discloses a method of preparing a wearable and implantable epidermal paper-based electronic device (Abstract), wherein the method comprises: providing a sheet of hydrophilic layer with a first and a second side (Figure 1J, element 162, first side is the top second side is the bottom); the first side is omniphobic (Para 138 that discloses that the cover 162 has an outside layer that is hydrophobic ) providing an electrically conductive material to the second side of the hydrophilic paper (Figure 1J, element 120; See Figure 1J and Para 138 and 139; the inside of element 162 is in contact with the electrically conductive layer). 
Engel does not disclose paper. 
However, Xu discloses an epidermal electronic device (Abstract) and teaches a paper wearable device (Para 97 and 103). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the layer was made out of paper as taught by Xu, in the invention of Engel, in order to handle sweat from the epidermis and be amendable to flexible systems (Xu; Para 97).
Engel does not disclose fabricating the device to provide a highly stretchable form.
However, Xu teaches fabricating the device to provide a highly stretchable form (Figure 9 shows the electrical pattern and Para 67-68 disclose its flexibility; see also Abstract, Para 8, 29, and 31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a highly stretchable device as taught by Xu, in the invention of Engel, in order to allow the device to be flexible and allow it to attach to the user as easy as a bandage (Xu; Para 31 and 67-68).
Engel does not disclose providing a water-soluble tape to attach to the first side of the hydrophilic paper to transfer the fabricated device to the water-soluble tape.
However, Xu teaches providing a water-soluble tape to attach to the first side of the hydrophilic paper to transfer the fabricated device to the water-soluble tape (Para 118; adding water to the water soluble tape will remove the tape and allow the device to remain attached to the user) (Para 118; this tape is attached to the outside of the device and therefore if combined with Engel, the soluble layer would be on the outside cover which is omniphobic). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a soluble layer that attaches the device to the user as taught by Xu, in the invention of Engel, in order to easily apply the device to the skin using water (Xu; Para 118).
Engel does not disclose treating the first side of the hydrophilic paper with a silanizing material to make the first side omniphobic.
However, Glavan discloses a method of forming omniphobic paper (Abstract) and teaches treating the first side of the hydrophilic paper with a silanizing material to make the first side omniphobic (Para 6 and 57).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the method of creating the omniphobic paper as taught by Glavan, in the invention of Xu, in order to clearly portray the treatment of the paper (Glavan; Para 6 and 57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792